COMPOSITIONALLY MODIFIED SILICON COATINGS FOR USE IN A LITHIUM ION BATTERY ANODE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-18, in the reply filed on May 2, 2022 is acknowledged.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.

Claim Objections
Claims 5 and 14 are objected to because of the following:
In claim 5, the “through a thickness” should read “through a thickness direction” or the like since a thickness is a numeric value instead of a direction.
A conjunctive term, such as “and”, is missing in claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the concentration profile of E”. There is insufficient antecedent basis for this limitation in the claims. Moreover, the term “concentration” is ambiguous and not defined.
Claims 11 and 14 recite the limitation "the nanowire template".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150325852 A1, hereafter Wang) in view of Niu et al. (US 20150140333 A1, hereafter Niu) and Park et al. (US 20170187070 A1, hereafter Park).
Regarding claims 1-4, Wang teaches an anode for a lithium battery (Abstract), comprising:
a substrate (320, Fig. 3);
an array of nanowires (e.g., silicon nanowires, [0047]) rooted to the substrate, the nanowires each having a surface (See 310, Fig. 3);
a first layer (e.g., silicon layer, [0005]) coating most or all of the surfaces of the nanowires (See 340, Fig. 3); and
a second layer over the first layer, any exposed surfaces of the nanowires, and the substrate (See 320, Fig. 3; and [0005]), the second layer comprising silicon (at least [0005]).
Wang is silent about the use of SiEx material as a material of the first layer. However, Niu discloses that silicon nanowires can be coated by either a poly-silicon layer or a silicon oxide layer (at least: [0011], [0017], [0148]-[0149], [0163]). That is, the poly-silicon layer and the silicon oxide layer are functional equivalents as coatings on silicon nanowires. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a silicon oxide layer taught by Niu as an alternative to the first layer of silicon of Wang, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). The silicon oxide reads on SiEx as claimed, wherein E is oxygen.
Wang in view of Niu is silent about the molar fraction x of O in the silicon oxide. However, it is known in the art that a silicon oxide SiOx, wherein 0<x<2, can be disposed on silicon nanowires ([0076], Wang). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used SiOx, wherein 0<x<2, as taught by Park, as the silicon oxide of Wang in view of Niu, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07.
The above range of 0<x<2 overlaps the claimed ranges of x in claims 1-5, respectively.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Wang as modified teaches the anode of claim 1, and further teaches the density of the first layer is getting denser toward the outer part of the layer ([0068], Wang), which reads on the claimed “the concentration profile of E varies through a thickness of the first layer”.
Regarding claim 6, Wang as modified teaches the anode of claim 1, wherein the density of the second layer is greater than the density of the first layer ([0005], Wang).
Regarding claim 7, Wang as modified teaches the anode of claim 1, wherein the average density of the first layer is less than 2.1 g/cm3 ([0005], Wang).
Regarding claim 8, Wang as modified teaches the anode of claim 1, wherein the average density of the second layer is greater than 2.25 g/cm3 ([0005], Wang), reading on “greater than 2.0 g/cm3” as claimed.
Regarding claim 9, Wang as modified teaches the anode of claim 1, wherein the density of the first layer varies throughout the first layer ([0068], Wang).
Regarding claim 10, Wang as modified teaches the anode of claim 1, wherein the density of the second layer varies throughout the first layer ([0068], Wang).
Regarding claim 11, Wang as modified teaches the anode of claim 1, wherein the first layer is non-conformal to the nanowire template ([0006], Wang).
Regarding claim 12, Wang as modified teaches the anode of claim 1, wherein the second layer is conformal to the first layer ([0006], Wang).
Regarding claim 13, Wang as modified teaches the anode of claim 1, and Park further discloses that a graphene layer can be coated on the silicon oxide layer to implement a clamping effect so as to help silicon to expand and lithium ions to diffuse during a lithiation process ([0014]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Wang as modified to dispose a graphene on the silicon oxide layer of Wang as modified, as taught by Park, in order to help silicon to expand and lithium ions to diffuse during a lithiation process. The graphene layer reads on the claimed third layer comprising no silicon.
Regarding claim 14, Wang as modified teaches the anode of claim 1, wherein the nanowire template comprises silicide nanowires (at least [0010], Wang).
Regarding claim 15, Wang as modified teaches the anode of claim 1, wherein the first layer has a thickness of about 0.5 µm to 10 µm at its maximum diameter ([0037], Wang), overlapping the range of between 5 and 20 µm as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 16, Wang as modified teaches the anode of claim 1, and wherein the second layer has a thickness of between 10 nm and 500 nm ([0037], Wang).
Regarding claim 17, Wang as modified teaches the anode of claim 1, wherein the second layer has a thickness of between 10 nm and 500 nm ([0037], Wang), overlapping the instantly claimed range of from 5 to 100 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 18, Wang as modified teaches a lithium battery, comprising:
an anode as in claim 1;
a lithium-containing cathode; and
an electrolyte in ionic communication with both the anode and the cathode (See at least [0075] and Fig. 9B of Wang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727